Appellant was given three years in the penitentiary in the District Court of Wichita County for manslaughter, and appeals.
Three issues were raised on the trial, as shown by this record, viz: murder, manslaughter and suspended sentence. The verdict of the jury eliminated the issue of murder. Most of the special charges, and a greater number of the bills of exception relate to matters which become of no materiality in view of the fact that by the verdict of the jury the question of murder passed out.
We have examined those charges and bills relating to other phases of the case, but find no error in any of them; nor do we find any contention made on behalf of appellant deemed by us to require discussion. No briefs are on file for appellant.
The facts of the case need not be set out at length. They show a homicide for which there could arise no seeming justification, but whose circumstances a merciful jury have accepted as reducing the grade of offense from murder to manslaughter. The facts are amply sufficient to support the conclusion of the jury.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 584